DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 03/02/2021 have been fully considered but they are not persuasive.
Priority
Applicant is of the opinion that support for the limitation is found in application 15/844375 paragraphs 0077, 0079, 00164-00167. However, Examiner respectfully disagrees.
After reviewing these paragraphs Examiner unable to locate the support of the limitation “make, via at least one processor, an API call to generate a crypto token asset for the requested asset in a socially aggregated blockchain datastructure, wherein the API call facilitates transfer of the generated crypto token asset to an account data structure datastore associated with the first entity”. Therefore, claims are not entitle to the priority dates of the prior-filed applications.
With respect to 35 U.S.C. 103 rejection, applicant is of the opinion that prior art fails to teach “obtain, via at least one processor, a inter-entity crypto asset transfer notification associated with an account, and the inter-entity crypto asset transfer notification is sent to a first entity from a second entity”. However, Examiner respectfully disagrees. 
Krsul discloses: obtain, via at least one processor, a inter-entity crypto asset transfer notification associated with an account (Fig. 1, 16, 17; col. 5, ln. 59-67; col. 6, ln. 54-59). With respect to “the inter-entity crypto asset transfer notification is sent to a first entity from a second entity” this is nonfunctional descriptive material because it just describing the data i.e. asset while description of asset is not use to perform any recited function, and considered nonfunctional.
With respect to 35 U.S.C. 112 (a) rejection, Applicant is of the opinion that specification satisfy the requirement of 112. However, Examiner respectfully disagrees. 
Cited portion of Specification are silent about any flow chart or algorithm to describe how the limitation “an API call to generate a crypto token asset for the….the API call facilitate transfer of the generated…” is performed. 

Status of Claims
Claims 1-18 have been examined.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed applications, Application Numbers 15/210,813, 15/210,817, 15/210,807, 15/210,795, 15/210,821, 14/799,282, 14/799,229, 14/963,165, 15/019926, 15/209,701, 15/209,709, 15/209,714, 15/210,781, 15/486,243, 15/844,375, 15/844,404, 15/844,387, and Patent Cooperation Treaty Application Number PCT/US16/42169, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
Claims 1 and 16-18 recite “make, via at least one processor, an API call to generate a crypto token asset for the requested asset in a socially aggregated blockchain datastructure, wherein the API call facilitates transfer of the generated crypto token asset to an account data structure datastore associated with the first entity…”. Those limitations are not described in the prior-filed applications. Application numbers 15/844,375, 15/844,387, and 15/844,404 (“Social Data Tracking Datastructures, Apparatuses, Methods and Systems”) disclose using API calls in a blockchain context (see 15/844,375 ¶¶ 0157, 0164, and 0217), but do not disclose using an API call for token generation or to facilitate token transfer among datastores.
The full limitations of claims 8-10 and 14 are not described in the prior-filed applications. 
Only the claims of the continuation-in-part application that are disclosed in the manner provided by 35 U.S.C. 112(a) in the prior-filed application are entitled to the 
As claims 2-15 depend from claim 1, they are also not entitled to the priority dates of the prior-filed applications. As claim 7 depends from claim 6, it is not entitled to the priority dates of the prior-filed applications. As claim 10 depends from claim 9, it is not entitled to the priority dates of the prior-filed applications. As claim 12 depends from claim 11, it is not entitled to the priority dates of the prior-filed applications.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 16-18 recite “an API call to generate a crypto token asset for the….the API call facilitate transfer of the generated…” Specification is silent with respect to any flow chart or algorithm to describe how this limitation is implemented.
Specification discloses: An API call to generate a crypto token asset for the requested asset in a socially aggregated blockchain datastructure is made. An address of an aggregated crypto transaction trigger entry is determined. (See Abstract) but does not disclose any flow chart or algorithm to describe how this limitation is implemented.
Claims 2-15 are also rejected as each depends form claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 16-18 are directed to “a crypto asset transfer processing apparatus, comprising: at least one memory; a component collection in the at least one memory; at least one processor…”; A crypto asset transfer processing processor-readable non-transient physical medium…; A crypto asset transfer processing processor-implemented system…; and “A crypto asset transfer processing processor-implemented process…” However, claims recites the functions/steps performed by other device or entities that are not part of the claimed system, apparatus, medium and process. For example, “notification is sent to a first entity from a second entity”, “account verification data is generated by the second entity”; “the set of account data is stored by the first entity”, “API call facilitates transfer of the generated crypto token asset to an account data structure…”; The scope of the claims is unclear because first and second entity, API call is not the part of the claimed system, apparatus, medium and process. Additionally, it is unclear to one of the ordinary skill that when infringement would occur when system obtain asset transfer notification associated with an account OR when second entity sent transfer notification to the first entity. OR first entity stored the set of account data or API call facilitates some action. (In re Zletz, 893 F.2d 319, 13USPQ2d 1320 (Fed. Cir. 1989), MPEP 2173.02 (III)(B)) which states “Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process”.
Claim 2 recites “the first entity is a delivery broker and the second entity is a receiving broker” the scope of the claim is unclear because the first entity and the second entity is not part of the claimed apparatus. Additionally, it is unclear to one of the Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process”.
Claim 3 recites “account verification data is generated by the second entity using hash of a set of account data…” the scope of the claim is unclear because the second entity is not part of the claimed apparatus. Additionally, it is unclear to one of the ordinary skill in the art that when infringement would occur when apparatus performed the recited functions OR when second entity generate the account verification data by using hash of a set of account data(In re Zletz, 893 F.2d 319, 13USPQ2d 1320 (Fed. Cir. 1989), MPEP 2173.02 (III)(B)) which states “Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process”.
Claim 8 recites “an administrative node that controls asset definition for the socially aggregated blockchain datastructure” the scope of the claim is unclear because the administrative node is not part of the claimed apparatus. Additionally, it is unclear to one of the ordinary skill in the art that when infringement would occur when apparatus performed the recited functions OR when administrative node controls asset definition… (In re Zletz, 893 F.2d 319, 13USPQ2d 1320 (Fed. Cir. 1989), MPEP 2173.02 (III)(B)) Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process”.
Claim 9 recites “an administrative node that controls asset issuance for the socially aggregated blockchain datastructure” the scope of the claim is unclear because the administrative node is not part of the claimed apparatus. Additionally, it is unclear to one of the ordinary skill in the art that when infringement would occur when apparatus performed the recited functions OR when administrative node controls asset issuance… (In re Zletz, 893 F.2d 319, 13USPQ2d 1320 (Fed. Cir. 1989), MPEP 2173.02 (III)(B)) which states “Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process”.
 Claim 12 recites “the second entity transfers the crypto token asset….” the scope of the claim is unclear because the second entity is not part of the claimed apparatus. Additionally, it is unclear to one of the ordinary skill in the art that when infringement would occur when apparatus performed the recited functions OR when the second entity transfers the crypto token asset … (In re Zletz, 893 F.2d 319, 13USPQ2d 1320 (Fed. Cir. 1989), MPEP 2173.02 (III)(B)) which states “Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process”.
Claims 2-15 are also rejected as each depends from claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-7 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Krsul (US 5839119) in view of Carlson (US 8,838,982), and in further view of Winklevoss (US 10,269,009).
With respect to claims 1 and 16-18 Krsul discloses: 
obtain, via at least one processor, a asset transfer notification associated with an account (See Fig. 1, 16, 17; col. 5, ln. 59-67; col. 6, ln. 54-59)…
determine, via at least one processor, account verification data specified in the asset transfer notification (See col. 6, ln. 9-24; col. 6, ln. 63 – col. 7, ln. 1);
determine, via at least one processor, a requested asset specified in the asset transfer notification (See col. 7, ln. 17-20);
generate a crypto token asset for the requested asset (See col. 7, ln. 17-20, 66-67)... transfer of the generated crypto token asset to an account data structure datastore associated with the first entity (See col. 8, ln. 37-43, 56-59);
the crypto asset transfer notification (See col. 5, ln. 59-67; col. 6, ln. 54-59)… transfer of the generated crypto token asset from the account data 
provide, via at least one processor, oracle data that satisfies the crypto smart rule (col. 12, ln. 51-57, 64-67);
Krsul does not explicitly disclose: retrieve, via at least one processor, a set of account data associated with the account; generate, via at least one processor, a hash of the retrieved set of account data; verify, via at least one processor, that the determined account verification data matches the generated hash; make, via at least one processor, an API call to… in a socially aggregated blockchain datastructure, and the API call facilitates…determine, via at least one processor, an address of an aggregated crypto transaction trigger entry specified in… and the aggregated crypto transaction trigger entry is configured to facilitate…; …via the determined address of the aggregated crypto transaction trigger entry.
Carlson discloses: 
retrieve, via at least one processor, a set of account data associated with account, (col. 5, ln. 8-17);
generate, via at least one processor, a hash of the retrieved set of account data (col. 5, ln. 13-15);
verify, via at least one processor, that the determined account verification data matches the generated hash (col. 5, ln. 8-17)
It would have been obvious before the effective filing date of the application to a person having ordinary skill in the art to modify the Krsul reference with Carlson reference in order to provide mechanism of showing the authenticity of a digital message transmitted from one computing device to another (Carlson, col. 1, ln. 22-24).
Krsul in view of Carlson does not explicitly teach: make, via at least one processor, an API call to… in a socially aggregated blockchain datastructure, and the API call facilitates…; determine, via at least one processor, an address of an aggregated crypto transaction trigger entry specified in… and the aggregated crypto transaction trigger entry is configured to facilitate…; … via the determined address of the aggregated crypto transaction trigger entry.
Winklevoss discloses: 
make, via at least one processor, an API call to (col. 30, ln. 29-31; col. 54, ln. 15-17)… in a socially aggregated blockchain datastructure (col. 7, ln. 17-20, 39-42, 55-67), and the API call facilitates (col. 30, ln. 29-31; col. 54, ln. 15-17)… 
determine, via at least one processor, an address of an aggregated crypto transaction trigger entry (col. 32, ln. 37-39) specified in (col. 32, ln. 43-47)… and the aggregated crypto transaction trigger entry is configured to facilitate (col. 32, ln. 47-55)…
… via the determined address of the aggregated crypto transaction trigger entry (col. 16, ln. 4-32).
It would have been obvious before the effective filing date of the application to a person having ordinary skill in the art to modify the combination 
With respect to “the inter-entity crypto asset transfer notification is sent to a first entity from a second entity”; “the account verification data is generated by the second entity”, “the set of account data is stored by the first entity”. These are nonfunctional descriptive material because these limitation only describe the data i.e. notification, verification data and set of account data, while description of the data is not used to perform any of the recited function. Therefore, it has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).
With respect to “to generate a crypto token asset for the….the API call facilitate transfer of the generated…”, “facilitating transfer of the generated crypto token asset from the account….smart rule” these limitation are intended use language. The recitation of the intended use of the claimed invention does not serve to differentiate the invention from the prior art. MPEP § 2103 I C states that language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a 

With respect to claim 3-4 and 6-7, Krsul in view of Carlson and in further view of Winklevoss discloses all the limitations as described above. With respect to “the account verification data is generated by the second entity using a hash of a set of account data, associated with the account, stored by the second entity”; “the set of account data associated with the account is a set of demographic data associated with the account’s owner”, “the requested asset is specified using a security identifier”, “the security identifier is one of: a CUSIP, a ticker symbol, an ISIN” these are nonfunctional descriptive material because limitation only describe the data i.e. verification data, account data, asset and identifier, while description of the data is not used to perform any of the recited function. Therefore, it has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

With respect to claims 11, 13-15, Krsul in view of Carlson and in further view of Winklevoss discloses all the limitations as described above. With respect to “the aggregated crypto transaction trigger entry includes an omnibus address associated with the second entity”, “the aggregated crypto transaction trigger entry includes an address associated with the second entity generated for the account”, “the oracle data 

With respect to claim 12, Krsul in view of Carlson and in further view of Winklevoss discloses all the limitations as described above. Krsul further discloses: the second entity (Fig. 1, 17)… the crypto token asset (col. 7, ln. 17-20, 66-67)… the account (col. 5, ln. 28-39). Winklevoss teaches … via the aggregated crypto transaction trigger entry (col. 32, ln. 37-39).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Krsul (US 5839119) in view of Carlson (US 8,838,982), and in further view of Winklevoss (US 10,269,009) and Wilkins (US 10171245).
With respect to claim 2, Krsul in view of Carlson and in further view of Winklevoss discloses all the limitations as described above. Krsul in view of Carlson and in further view of Winklevoss does not explicitly discloses: first entity is a delivering broker and second entity receiving broker. Wilkins discloses: first entity is a delivering broker and second entity receiving broker (See Fig. 3, 318, 320; col. 4, ln. 32-43). It .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Krsul (US 5839119) in view of Carlson (US 8,838,982), and in further view of Winklevoss (US 10,269,009) and Blum (US 20160335397).
With respect to claim 5, Krsul in view of Carlson and in further view of Winklevoss discloses all the limitations as described above. Carlson further discloses: …the hash of the retrieved set of account data is generated… the set of account data (col. 5, ln. 8-17). Krsul in view of Carlson and in further view of Winklevoss does not explicitly disclose: by utilizing a hash function on a string formed by concatenating each data item in… in a specified order. Blum discloses: …by utilizing a hash function on a string formed by concatenating each data item in… in a specified order (See paragraph 0044, 0048). It would have been obvious before the effective filing date of the application to a person having ordinary skill in the art to modify the combination of Krsul, Carlson, and Winklevoss references with the concatenation and hashing module of Blum (Blum, Fig. 1, 118) because doing so would be a simple substitution of one known element (the generation of a hash by using a hash function on a concatenated string of .

Claims 8-10 is rejected under 35 U.S.C. 103 as being unpatentable over Krsul (US 5839119) in view of Carlson (US 8,838,982), and in further view of Winklevoss (US 10,269,009) and Molinari (US 20170011460).
With respect to claim 8, Krsul in view of Carlson and in further view of Winklevoss discloses all the limitations as described above. Krsul in view of Carlson and in further view of Winklevoss does not explicitly disclose: asset creation request for… to an administrative node that controls asset definition for. Molinari discloses: -asset creation request for… to an administrative node that controls asset definition for (See paragraph 0022, 0037 and 0087-0088). It would have been obvious before the effective filing date of the application to a person having ordinary skill in the art to modify the combination of Krsul, Carlson, and Winklevoss references with Molinari reference in order to help the apparatus become an electronic trading system in which assets and transactions can be processed efficiently and traded in a more transparent and accessible manner, and would help provide a technological framework that standardizes the electronic exchange of securities (Molinari, paragraph 0007).

With respect to claim 9, Krsul in view of Carlson and in further view of Winklevoss discloses all the limitations as described above. Krsul in view of Carlson and in further view of Winklevoss does not explicitly disclose: asset issuance request for… to an administrative node that controls asset definition for. Molinari discloses: -

With respect to claim 10, Krsul in view of Carlson and in further view of Winklevoss and Molinari discloses all the limitations as described above. With respect to “positions data for the account data structure datastore associated with the first entity is encrypted such that access is restricted to the first entity and to an administrative entity associated with the administrative node” These are nonfunctional descriptive material because these limitation only describe the data i.e. position data, while description of the data is not used to perform any of the recited function. Therefore, it has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZESHAN QAYYUM whose telephone number is (571)270-3323.  The examiner can normally be reached on Monday-Friday 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 5712726708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685